DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:
Claim 4 Ln 2: use of the term “controller” (used as a substitute for “means”) followed by the functional language “for controlling the axial position of the spool” is not modified by sufficient structure, material, or acts for performing the claimed function.  The specification states that the spool is controlled via a bias member (44) and a pilot port (40) which controls the axial position of the spool.  Therefore, the term “controller” is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

This application includes one or more claim limitations that do not use the word 
Claim 17 Ln 6-7: use of the term “biasing means” followed by the functional language “arranged to impart a biasing force” is not modified by sufficient structure, material, or acts for performing the claimed function.  The specification states that the biasing means is compression spring (44).  Therefore, the term “biasing means” is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being 

Claim Objections
Claims 1, 2, 6-8 and 17 are objected to because of the following informalities:  
Claim 1 Ln 12, please amend to --a first operating configuration of the at least two operating configurations--.
Claim 1 Ln 13, please amend to --the [[pump]] pressure port--.
Claim 1 Ln 20, please amend to --a second operating configuration of the at least two operating configurations--.
Claim 1 Ln 22 & 23, please amend to --the [[actuator]] service port--.
Claim 2 Ln 2, please amend to --a third operating configuration of the at least two operating configurations--.
Claim 6 Ln 4-6, please amend to -- the first operating configuration 
Claim 7 Ln 6 & 6, please amend to --the [[actuating]] service port--.
Claim 8 Ln 5, please amend to --the [[actuating]] service port--.
Claim 17 Ln 4, please amend to --the pressurized fluid--, to align with claim 15 
Claim 17 Ln 6, please amend to --[[the]] a biasing means--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 Ln 7 cites the limitation "a hydraulic consumer such as a hydraulic actuator”.  Us of the exemplary term ‘such as’ creates a clarity issue wherein it is unclear if the actuator is present within the control valve assembly or not.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as if the actuator IS NOT present within the valve actuator.
Claim 1 Ln 7 cites the limitation "a hydraulic power provider such as a pump”.  Us of the exemplary term ‘such as’ creates a clarity issue wherein it is unclear if the pump is present within the control valve assembly or not.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as if the pump IS 
Claims 6-14, for example Claim 6 Ln 4 & 6 cites the limitation "activation of the pump… during pump activation”, or Claim 7 Ln 7 cites the limitation “the required supply flow to the actuator”.  Claims 6-13 are dependent upon claim 1, which is disclosed as a control valve assembly.  It is unclear if the pump and or an actuator is present within the valve assembly, or how it/they may be located within the valve assembly.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as, for the example above --during a required supply flow to the [[actuator]] service port--.  
Claim 20 Ln 1-3 cites the limitation "A method of flow control for a load handling vehicle comprising a first hydraulic actuator… and a valve assembly according to any preceding claim”.  The term ‘any preceding claim’ requires the treatment of claim 20 as a multiple dependent claim.  The claim references a claim(s) previously set forth (“any preceding claim” and specifies a further limitation of the subject matter claimed (“selectively moving the spool…”).  However, some of the preceding claims already have an actuator, pump and tank reservoir.  For example, claim 18 previously provides the vehicle, actuator, pump and tank reservoir.  It is unclear if the vehicle, actuator, pump, tank reservoir and valve assembly are in addition to those already stated in any one of the preceding claims or not.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as the components ARE NOT in addition to those already stated in any one of the preceding claims.
Claim 20 Ln 8 cites the limitation "said three operating configurations”.  This term lacks antecedent basis and it is unclear to which previous limitation this term is the at least two 
Claims 21-26 and 28-30 cites the limitations such as "a first supply mode”, “a second supply mode”… “a sixth gravity lowering mode”.  This claim depends from claim 20 which is further dependent from each of claims 1-19.  Some of claims 1-19, specifically claims 6-14 previously state a first-sixty modes.   It is unclear if the modes of claims 21-26 and 28-30 are stating additional modes or referencing previously stated modes of claims 6-14.  Therefore, the scope of the claim is indeterminate.  One or the other interpretation cannot be applied as only some of the parent claims have conflicts.
Claims 2-5, 15-19, 27 and 31 are rejected for their dependence upon at least claim 1.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-26 and 28-31 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
Claims 21-26 and 28-31 cites the limitations that create situations whereby the claim fails to further limit the claim from which it depends.  These claims depend from claim 20 which is further dependent from each of claims 1-19.  Some of claims 1-19, specifically claims 6-14 previously state a first-sixty modes.   If these limitations are interpreted as referencing a previously stated mode, then a failure to further limit situation is present.  For example, Claim 21, is dependent upon claim 20 and therefore also dependent upon claim 6.  Claim 21 states the limitation: “in a first supply mode of operation, activating the pump with the spool arranged in the first operating configuration such that the tank port is open to permit flow from the pump to the tank during pump activation.”  Claim 6 states the limitation: “in a first supply mode of operation in which the spool is arranged in the first operating configuration 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-23, 26 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goenechea; Eneko et al. US 20120125190 A1, hereinafter Goenechea, AS FAR AS IS DETERMINATE.
Regarding claim 1, Goenechea discloses (Fig. 1-3) a control valve assembly for a load handling vehicle, the control valve comprising: 
a valve body (3) having a bore (depicted bore wherein (14) resides);
a spool (14) located within the bore that is axially movable along the bore between at least two operating configurations ([0047] states axially moving spool within bore having at least four operating conditions, while also being ‘continuously acting’ (proportionally acting)); 
a service port (13) formed in the valve body and arranged for connection to a hydraulic consumer such as a hydraulic actuator; 
a pressure port (11) formed in the valve body and arranged for connection to a hydraulic power provider such as a pump [0055]; and 
a tank port (12) formed in the valve body and arranged for connection to a 
in a first operating configuration the spool is configured and arranged to define a fluid pathway connecting the pump port, the service port and the tank port such that in a first flow direction fluid is able to flow from the pressure port to the service port and the tank port, and in a second flow direction fluid is able to flow from the service port to the pressure port and the tank port, and the spool is controllable to variably restrict flow to the tank port; and in a second operating configuration the spool is configured and arranged to close the tank port and define a fluid pathway connecting the pressure port and the actuator port, and the spool is controllable to variably restrict flow between the pressure port and the actuator port,
(spool (14) is disclosed as a proportional valve meaning the valve performs infinitely incremental steps from one extreme to another, as depicted in Fig. 3, the valve has ‘four basic configurations’ labeled by the examiner from right to left as A, B, C and D; as the valve is disclosed as proportional, ‘modes’ occur at and between the depicted configurations, for example
a first mode occurs as the spool is shifted from the A and B configuration whereby flow from port (11) to port (12) is decreased from completely open to initiating restriction and flow from port (11) to port (13) is increased from completely restricted to restricted; 
a second mode occurs as the spool continues to shift whereby flow from port (11) to port (12) is decreased by being increasingly restricted and flow from port (11) to port (13) is increased by being less restricted;
a third mode (fifth mode) occurs as the spool continues to shift to the B 
a fourth mode (fifth + mode) occurs as the spool continues to shift towards the D configuration whereby flow from port (11) to port (12) is completely restricted and flow from port (11) to port (13) is increasingly restricted;
a sixth mode occurs as the spool continues to shift towards the D configuration whereby flow from port (11) to port (12) is completely restricted and flow from port (11) to port (13) is completely restricted and flow from port (13) to port (12) is increased to partially restricted;
a sixth + mode occurs as the spool arrives at the D configuration whereby flow from port (11) to port (12) is completely restricted and flow from port (11) to port (13) is completely restricted and flow from port (13) to port (12) is completely open).
Regarding claim 2, Goenechea discloses (Fig. 3) in a third operating configuration (D configuration) the spool is configured and arranged to close the pressure port and define a fluid pathway between the service port and the tank port, and the spool is controllable to variably restrict flow between the service port and the tank port (see [9999] above). 
Regarding claim 3, Goenechea discloses (Fig. 3) the spool is configured such that in the first operating configuration the flow path between the pressure port and the service port remains fully open when flow to the tank port is variably restricted (see [9999] above). 
Regarding claim 4, Goenechea discloses (Fig. 3) a controller for controlling the axial position of the spool (valve (15) is disclosed as a electrically actuated controller 
Regarding claim 5, Goenechea discloses (Fig. 3) biasing means (26) arranged to bias the spool to the first operating configuration (A). 
Regarding claim 6, Goenechea discloses (Fig. 3) in a first supply mode of operation in which the spool is arranged in the first operating configuration 
Regarding claim 7, Goenechea discloses (Fig. 3) in a second supply mode of operation in which the spool is in the first operating configuration, the controller is configured to control the spool to proportionally close the tank port to share flow between the actuating port and the tank port when flow to the actuating port is initiated and the required supply flow to the actuator is less than the minimum supply flow of the pump  (see [0049] above). 
Regarding claim 8, Goenechea discloses (Fig. 3) in a third supply mode of operation the controller is configured to arrange the spool in the second operating configuration to close the tank port such that all flow from the pressure port is directed to the actuating port when the required supply flow to the actuator is equal to or greater than the minimum supply flow of the pump (see [0050] above). 
Regarding claim 10, Goenechea discloses (Fig. 3) in a fourth supply mode of operation the controller is configured to arrange the spool in the second operating configuration and to proportionally close the flowpath between the pressure port and the service port to throttle flow to the actuator from the pump when the required system 
Regarding claim 11, Goenechea discloses (Fig. 3) in a fifth regenerative lowering mode of operation the controller is configured to control the spool to move to the second operative configuration to allow fluid to flow from the actuator to the pump (see [0050] above). 
Regarding claim 12, Goenechea discloses (Fig. 3) in the fifth regenerative lowering mode the controller is configured to control the spool to proportionally close the fluid flowpath between the pressure port and the service port to throttle flow from the actuator to the pump (see [0051] above). 
Regarding claim 13, Goenechea discloses (Fig. 3) in a sixth gravity lowering mode of operation the controller is configured to arrange the spool in the third operative configuration to allow fluid to flow directly from the service port to the tank port when energy regeneration via the pump is not required (see [0052] above). 
Regarding claim 14, Goenechea discloses (Fig. 3) in the sixth gravity lowering mode of operation the controller is configured to control lowering of the actuator by controlling the spool to proportionally close the fluid flowpath between the service port and tank port to throttle flow from the actuator to the tank (see [00553] above). 
Regarding claim 15, Goenechea discloses (Fig. 3) the valve body includes a pilot port (25) arranged to receive pressurised fluid for controlling movement of the spool valve [0048]. 
Regarding claim 16, Goenechea discloses (Fig. 3) a proportional pressure reducing valve (15) connected to the pilot port for controlling the fluid pressure at the 
Regarding claim 17, Goenechea discloses (Fig. 3) the spool includes a loading surface at a first end arranged such that pressurised fluid entering the pressure port applies a force to said loading surface to cause axial movement of the spool in a first direction and the biasing means is located at a second end of spool and arranged to impart a biasing force to the spool in the opposing axial direction in an axially opposing second direction [0048]. 
Regarding claim 18, Goenechea discloses (Fig. 3) a hydraulic control system for a load handling vehicle (“lift installation” [0021] interpreted as load handling vehicle), the system comprising: a hydraulic actuator (35); a pump (33); a tank reservoir (34); and a valve assembly (Fig. 3) according to claim 1; wherein the pump is fluidly connected to the pressure port (11) of the valve, the hydraulic actuator is connected to the service port (13) and the tank reservoir (12) is connected to the tank port. 
Regarding claim 19, Goenechea discloses (Fig. 3) a vehicle (“lift installation” [0021] interpreted as load handling vehicle) including the hydraulic control system of claim 18. 

Regarding claim 20, Goenechea discloses (Fig. 3) a method of flow control for a load handling vehicle comprising a first hydraulic actuator; a pump; a tank reservoir; and a valve assembly according to any preceding claim wherein the pump is fluidly connected to the pressure port of the valve, the hydraulic actuator is connected to the service port and the tank reservoir is connected to the tank port; the method comprising: selectively moving the spool axially along the bore between said three operating 
Regarding claim 21, Goenechea discloses (Fig. 3) in a first supply mode of operation, activating the pump with the spool arranged in the first operating configuration such that the tank port is open to permit flow from the pump to the tank during pump activation (see [0048] above). 
Regarding claim 22, Goenechea discloses (Fig. 3) in a second supply mode of operation, controlling the spool to proportionally close the tank port following activation of the pump to share flow between the actuator and the tank when the required supply flow to the actuator is less than the minimum supply flow of the pump (see [0049] above). 
Regarding claim 23, Goenechea discloses (Fig. 3) in a third supply mode of operation, controlling the spool when in the first operating configuration to close the tank port and directing all flow from the pump to the actuator when the required supply flow to the actuator is equal to or greater than the minimum supply flow of the pump (see [0050] above). 
Regarding claim 26, Goenechea discloses (Fig. 3) in a fifth regenerative lowering mode of operation, arranging the spool in the second operative configuration to allow fluid to flow from the actuator to the pump (see [0050] above). 
Regarding claim 28, Goenechea discloses (Fig. 3) controlling lowering of the actuator by proportionally closing the fluid flowpath between the pressure port and the service port to throttle flow from the actuator to the pump (see [0051] above). 
Regarding claim 29, Goenechea discloses (Fig. 3) controlling the spool in a sixth gravity lowering mode of operation to arrange the spool in the third operative 
Regarding claim 30, Goenechea discloses (Fig. 3) controlling lowering of the actuator by controlling the spool to proportionally close the fluid flowpath between the service port and tank port to throttle flow from the actuator to the tank (see [0053] above). 
Regarding claim 31, Goenechea discloses (Fig. 3) the valve body includes a pilot port (25) and the method further comprises supplying pressurised fluid to the pilot port to control movement of the spool [0048].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Goenechea, in view of Yahner; Joseph T. US 20140260222 A1, hereinafter Yahner.  Goenechea and Yahner is considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (load handling vehicles); or the reference is reasonably pertinent to the problem faced by the inventor (hydraulic control circuits of load handling vehicles).  MPEP2141.01(a) I.
Regarding claim 27, Goenechea discloses the claimed invention substantially 
Yahner discloses (Fig. 1, 3) a hydraulic control system for a load handling vehicle (depicted as a fork lift) comprising 
a hydraulic actuator (68); a pump (64); a tank reservoir (66); and a valve assembly (66); wherein the pump is a pump generator, the method further comprising driving the pump generator using said fluid flow from the actuator and operating the pump generator to generate electricity [0029] for the purpose of providing further electricity to be applied by the lift motor (60) control to power other electrical functions on the load handling vehicle and to recharge a battery (38).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Goenechea, by operating the pump as a pump generator, as taught by Yahner, for the purpose of providing further electricity to be applied by the lift motor to power other electrical functions on the load handling vehicle and to recharge a battery.

Allowable Subject Matter
Claims 9, 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9, Goenechea discloses the claimed invention substantially as 
Regarding claim 24, Goenechea discloses the claimed invention substantially as claimed, as set forth above for Claim 23 except fails to explicitly state that increasing the speed of the pump when the tank port is fully closed and the required supply flow to the actuator is greater than the minimum supply flow of the pump.  Modifying the device of Goenechea to establish a relationship between a valve position of Goenechea and another references pump control cannot be made without improper hindsight bias. 
Regarding claim 25, Goenechea discloses the claimed invention substantially as claimed, as set forth above for Claim 23 except fails to explicitly state that the load handling vehicle further comprises at least a second hydraulic actuator supplied with fluid by the pump, the method further comprising, in a fourth supply mode of operation, arranging the spool in the second operating configuration and controlling the spool to proportionally close the flowpath between the pressure port and the service port to throttle flow to the first actuator from the pump when the pressure required by the second actuator exceeds the required supply pressure to the first actuator.  Modifying the device of Goenechea to establish a relationship between a valve position of Goenechea and another references second hydraulic actuator pressure requirements 

Relevant Art
Heusser, Martin US 20030221548 A1 provides a similar hydraulic control circuit
Nikolaus; Heinrich US 4928487 A provides a hydraulic pump operated in a regenerative mode to generate electricity.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
	/MATTHEW WIBLIN/           Examiner, Art Unit 3745      

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745